Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                  Nos. 04-22-00186-CV, 04-22-00187-CV, 04-22-00188-CV

                               IN THE MATTER OF M.A.A.

                      From the 436th District Court, Bexar County, Texas
              Trial Court Nos. 2020JUV00120, 2020JUV01099A, 2020JUV00725
                            Honorable Lisa Jarrett, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the March 10, 2022 order committing
M.A.A. to the Texas Juvenile Justice Department is AFFIRMED. It is ORDERED that no costs be
assessed against M.A.A. because she is indigent.

       SIGNED November 2, 2022.


                                               _____________________________
                                               Beth Watkins, Justice